DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from KR1020200075297 filed on 06/19/2020. The priority documents were electronically retrieved on 06/07/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JO (US-20180182817-A1, hereinafter as, JO)
In regards to claim 1, JO  discloses a transparent touch display device (fig.1, a transparent touch display device), comprising: a substrate including a display area in which an image is displayed and a non-display area positioned outside the display area (fig.1, a substrate 111 with border area and display area, the display area is inside the touch array area 168 of fig.2, fig.1), the display area including a plurality of light emitting areas and a plurality of transmissive areas (the RGB sub pixel areas PXL as light emitting areas and areas outside the RGBs are transmissive areas, fig.1); a plurality of light emitting devices disposed over the substrate (fig.1, OLEDs 120 disposed over the substrate 111); an encapsulation layer disposed on the plurality of light emitting devices (fig.1, encapsulation layer 140 disposed over the OLEDs, fig.1, para 0020); and a plurality of touch electrodes either disposed on or over the encapsulation layer (touch sensor layer comprising plurality of touch electrodes disposed on or over the encapsulation layer 140, fig.1), wherein each of the plurality of touch electrodes includes: a mesh-type sensor metal having a plurality of openings (fig.6, touch sensor metal mesh having plurality of openings as shown); a sensor transmission layer on the sensor metal (fig.6, 153a- a first oxide thin film layer, para 0047 on 151a- a first black conductive layer 151a); and a sensor auxiliary metal  on the sensor transmission layer (fig.6, 151b a second black conductive on the 153a- a first oxide thin film layer), wherein part of an incident light incident on an upper surface of the sensor auxiliary metal is reflected from the upper surface of the sensor auxiliary metal (a part of incident light is reflected off the upper surface of 151b, fig.6), and wherein another part of the incident light incident on the upper surface of the sensor auxiliary metal is reflected from an upper (another part of incident light on 151b is reflected from an upper surface of 151a after propagating through 151b and153a, fig.6).
In regards to claim 5, JO discloses the transparent touch display device according to claim 1, wherein the sensor transmission layer includes a transparent electrode (fig.6, any one of 152e or 152b or 154e as transparent), and the sensor auxiliary metal and the sensor metal are electrically connected by the sensor transmission layer (fig.6, 151b, 153a and 151a are electrically connected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO in view of KANG et. Al, (US-20180182816-A1, hereinafter as, KANG). 
In regards to claim 15, JO discloses a transparent touch display device (fig.1, a transparent touch display device), comprising: a display panel including a display area in which an image is displayed and a non-display area positioned outside the display area (fig.1, a substrate 111 with border area and display area, the display area is inside the touch array area 168 of fig.2, fig.1), wherein the display area includes a plurality of light emitting areas and a plurality of transmissive areas (the RGB sub pixel areas PXL as light emitting areas and areas outside the RGBs are transmissive areas, fig.1), and the display panel includes a plurality of subpixels corresponding to the plurality of light emitting areas (fig.1, RGB subpixels correspond to PXLs on the display panel), a plurality of data lines (para 0023, plurality of data lines DL, fig.1), a plurality of gate lines (para 0023, plurality of scan lines SL, fig.1), and a plurality of touch electrodes (a plurality of touch electrodes, fig.2); 
wherein each of the plurality of touch electrodes includes: a mesh-type sensor metal having a plurality of openings (fig.6, touch sensor metal mesh having plurality of openings as shown); a sensor transmission layer on the sensor metal (fig.6, 153a- a first oxide thin film layer, para 0047 on 151a- a first black conductive layer 151a); and a sensor auxiliary metal  on the sensor transmission layer (fig.6, 151b a second black conductive on the 153a- a first oxide thin film layer), wherein part of an incident light incident on an upper surface of the sensor auxiliary metal is reflected from the upper surface of the sensor auxiliary metal (a part of incident light is reflected off the upper surface of 151b, fig.6), and wherein another part of the incident light incident on the upper surface of the sensor auxiliary metal is reflected from an upper surface of the sensor metal after passing through the sensor auxiliary metal and the sensor transmission layer (another part of incident light on 151b is reflected from an upper surface of 151a after propagating through 151b and153a, fig.6). 
JO does not expressly disclose a data driving circuit configured to drive the plurality of data lines; a gate driving circuit configured to drive the plurality of gate lines; and a touch driving circuit configured to drive the plurality of touch electrodes. 
KANG discloses a data driving circuit configured to drive the plurality of data lines; a gate driving circuit configured to drive the plurality of gate lines; and a touch driving circuit configured to drive the plurality of touch electrodes (fig.4, gate driver 120, data driver 130 and touch driver 180, para 0058). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use KANG’s teachings in order to make driving circuits for data, gate and touch lines in JO’s invention. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO. 
In regards to claim 4, JO discloses the transparent touch display device according to claim 1, JO discloses the invention except for “wherein a thickness of the sensor auxiliary metal is smaller than a thickness of the sensor transmission layer.” 


It would have been an obvious matter of design choice to “a thickness of the sensor auxiliary metal is smaller than a thickness of the sensor transmission layer,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Allowable Subject Matter
Claims 2-3, 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, JO discloses the transparent touch display device according to claim 1, JO does not disclose “wherein a phase difference between a first reflected light reflected from the upper surface of the sensor auxiliary metal and a second reflected light reflected from the upper surface of the sensor metal is an odd multiple of a half wavelength.” 
It is noted that JO at the most discloses external light reflected between the lower interface between the first oxide thin film layer 153a and the first black conductive layer 151a and the upper interface between the first oxide thin film layer 153a and the second black conductive layer 151b has a phase difference of 180 degrees, thereby achieving destructive interference, para 0054. 
KANG of record at the most discloses a phase of the first reflection light RL1 may be opposite to a phase of the second reflection light RL2, and thus, the first reflection light RL1 and the second reflection light RL2 are dissipated by the destructive interference, para 0129. 
Claim 3 depends from claim 2. 
In regards to claim 6, JO discloses the transparent touch display device according to claim 1, JO does not disclose wherein an area occupied by each of the plurality of touch electrodes includes a plurality of light emitting areas and a plurality of transmissive areas, wherein the sensor metal and the sensor auxiliary metal of each of the plurality of touch electrodes are disposed so as not to overlap with all or part of the plurality of light emitting areas and the plurality of transmissive areas, and wherein a plurality of openings formed in each of the plurality of touch electrodes includes a plurality of first openings corresponding to the plurality of light emitting areas and a plurality of second openings corresponding to the plurality of transmissive areas.
Claims 7-9 depend from claim 6. 
In regards to claim 10, JO discloses the transparent touch display device according to claim 1, wherein the plurality of touch electrodes include first to fourth touch electrodes, wherein the first touch electrode and the second touch electrode among the first to fourth touch electrodes are disposed adjacent to each other in either a column direction or a row direction, and are electrically connected to each other by a first bridge electrode (fig.6, a first black bridge 154b1 connecting two electrodes 154e), wherein the third touch electrode and the fourth touch electrode among the first to fourth touch electrodes are disposed adjacent to each other in either a row (fig.6, 152b2 the transparent bridge connects two electrodes), 
JO does not fully disclose “wherein the first bridge electrode and the second bridge electrode cross each other, the first bridge electrode is located on a layer different from the first to fourth touch electrodes, and the second bridge electrode is located on the same layer as the first to fourth touch electrodes, wherein the first bridge electrode includes a first bridge metal positioned on a layer different from the first touch electrode and the second touch electrode, an interlayer insulating layer is disposed between the first bridge metal and the first and second touch electrodes, and wherein part of the first bridge metal is electrically connected to the sensor metal of the first touch electrode through a first contact hole of the interlayer insulating layer, and another part of the first bridge metal is electrically connected to the sensor metal of the second touch electrode through a second contact hole of the interlayer insulating layer.” 
Claims 11-12 depend from claim 10. 
In regards to claim 13, JO discloses the transparent touch display device according to claim 1, 
JO does not disclose further comprising: at least one dam located in a region where an outer inclined surface of the encapsulation layer ends; a touch pad located in the non-display area and further outside the at least one dam; and a touch routing wiring electrically connecting the touch electrodes to the touch pad, wherein the touch routing wiring includes a wiring metal that descends along the outer inclined surface of the encapsulation layer, passes an upper portion of the at least one dam, and is electrically connected to the touch pad.
Claim 14 depends from claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.